Citation Nr: 1754480	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a dental condition for compensation purposes.

2. Entitlement to service connection for a dental condition for outpatient treatment purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claims file is now in the jurisdiction of the Columbia RO.

The Veteran's claim for service connection for a dental condition has only been developed as a claim for compensation..  However, a claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  The Board has recharacterized the issue on appeal to include entitlement to service connection for a dental condition for outpatient dental treatment purposes so as to appropriately identify the benefit which the Veteran is seeking on appeal.

In July 2016, a videoconference hearing was held before the undersigned; a transcript is of record.

The issue of service connection for a dental condition for outpatient treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a dental condition for which compensation is payable.


CONCLUSION OF LAW

Service connection for a dental condition for compensation purposes is not warranted.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.160, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board acknowledges that the Veteran was not provided a VA examination regarding this claim.  As discussed in greater detail below, the Board finds such testing is unnecessary as the Veteran does not have a dental condition for which service connection can be granted and there is not sufficient evidence of an in-service trauma.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.381 (b)(2017).  Thus, a VA examination is not necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the July 2016 Board hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease will be considered solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Service connection for compensation purposes is not available for a dental condition other than for injuries sustained as a result of dental trauma.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C. § 1712; 38 C.F.R. § 3.381 (b). The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161 (c).

The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306 (b)(1); VAOGCPREC 5-97.

The Veteran seeks service connection for a dental disorder, to include ground down teeth with missing caps.  The Board notes the Veteran does not contend his current dental disorder is due to in-service dental trauma.  Rather, he has contended that his teeth were discolored prior to service due to severe fluorosis from drinking water, and that it was treated during service by trimming or grinding down the teeth to add caps.  See July 2016 Board Hearing Transcript, pp. 3-4.

Service treatment records confirm the Veteran received dental treatment during service.

After review of the evidence, the Board finds no evidence of a compensable dental condition.  The Board acknowledges the Veteran's contention he has difficulty chewing and other problems due to his missing caps; however, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Board also notes that the evidence does not establish a finding of bone loss.  Absent the showing of a current dental disability for compensation purposes, service connection cannot be granted.

Because the evidence does not establish that the Veteran has a compensable dental condition, service connection for a dental disorder is not warranted.  The preponderance of the evidence is against the claim, and it must be denied.


ORDER

Service connection for a dental condition for compensation purposes is denied.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal

As noted in the introduction, a claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  See Mays, 5 Vet. App. at 306.  Here, the claim for service connection for treatment purposes has not been adjudicated.  Therefore, it is necessary to remand the issue of service connection for a dental condition for treatment purposes for the issuance of an SOC.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes that a VA Medical Center (VAMC) rather than an RO has jurisdiction to address the matter.  Thus, if necessary, the claim should be forwarded to the appropriate VAMC for consideration.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record and issue an appropriate SOC addressing the claim of service connection for a dental disorder for treatment purposes.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matter, he must timely file a substantive appeal.  If that occurs, this matter should be returned to the Board.  To accomplish this, forward the claim to the appropriate VAMC as necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


